PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission .bearing date September 28, 1966.
We find that oral argument would serve no useful -purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10,- subd. e, 31 F.S.A;
. Our consideration of the petition, the record and briefs leads us to conclude that *206there has been no deviation from the essential requirements of law.
The petition is therefore denied.
THORNAL, C. J., and THOMAS, ROBERTS, DREW and ERVIN, JJ., concur.